Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowable over the prior art of record.
		The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a computer-implemented method, a computer program product, a system, a computer-implemented method, and a computer-implemented method, comprising: receiving characteristics of a plurality of historical events; receiving historical data sharing behavior associated with the plurality of historical events; saving the characteristics of the plurality of historical events in association with the historical data sharing behavior; and automatically implementing one or more data sharing actions in response to an initialization of an event, utilizing the characteristics of the plurality of historical events and the historical data sharing behavior, including automatically removing one or more users from a portion of the event at a predetermined time during the event (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1, 12, and 23-25.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance. 
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 12, 2021